     Case 3:19-cv-00641-MMD-CLB Document 39 Filed 09/13/21 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     EDWARD SLADE,                                    Case No. 3:19-cv-00641-MMD-CLB

7                                  Petitioner,                       ORDER
             v.
8
      ISIDRO BACA, et al.,
9
                               Respondents.
10

11          Respondents have filed an unopposed motion for enlargement of time (fourth

12   request) (ECF No. 38) to file a reply in support of their motion to dismiss. The Court finds

13   the request is made in good faith and not solely for the purposes of delay, and accordingly

14   good cause to grant Respondents’ motion.

15          It is therefore ordered that Respondents’ unopposed motion for enlargement of

16   time (fourth request) (ECF No. 38) is granted. Respondents will have up to and including

17   September 17, 2021, to file a reply in support their motion to dismiss (ECF No. 19).

18          DATED THIS 13th Day of September 2021.

19

20
                                                 MIRANDA M. DU
21                                               CHIEF UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27
28
